Case 3:21-mc-80007-SK Document 1-10 Filed 01/12/21 Page 1 of 3




           EXHIBIT 9
            Case 3:21-mc-80007-SK Document 1-10 Filed 01/12/21 Page 2 of 3



O’Melveny & Myers LLP                T: +1 650 473 2600                                                        File Number:
2765 Sand Hill Road                  F: +1 650 473 2601
Menlo Park, CA 94025-7019            omm.com




                                                                                                          Melody Drummond Hansen
December 8, 2020                                                                                          D: +1 650 473 2636
                                                                                                          mdrummondhansen@omm.com
VIA E-MAIL

Sarah Salomon
Keker Van Nest & Peters
633 Battery Street
San Francisco, CA 94111-1809
ssalomon@keker.com

Re:       Instacart Subpoena to Uber; Maplebear Inc. dba Instacart v. Cornershop
          Technologies, Inc., et al., Case No. 2:20-CV-00240-JRG (E.D. Tex.)

Dear Ms. Salomon:

I write in response to your December 2, 2020 letter regarding proposed search terms to
potentially search for e-mail in response to Instacart’s November 5, 2020 subpoena to Uber (the
“Subpoena”).

We are working in good faith with Instacart to agree on the scope of a search for responsive
information. We appreciate your offer of proposed e-mail search terms, but the terms you
proposed are inappropriately broad and expected to result in an inordinate number of irrelevant
search hits, imposing unnecessary review burdens on non-party Uber.

In the first instance, several proposed terms have no relation to Uber’s knowledge (or lack
thereof) of Cornershop’s alleged scraping of Instacart, which is the primary category of
documents for which Uber proposed an e-mail search as an appropriate method for locating
relevant documents, if any.

Moreover, for the terms that appear to seek documents regarding Uber’s knowledge of relevant
scraping activity, Instacart’s proposed search strings are drafted in such a way as to be likely to
result in thousands (if not more) of false-positive results. Instacart, for example, asks Uber to
search various terms within 50 or 100 words of another term. Search strings with such proximity
“limiters” are unlikely to meaningfully detect any relevant linkage between the terms included in
the strings. The term directed at “risk / benefit / cost” of the timing of Cornershop’s entry into the
U.S. market—which we had agreed to consider for a reasonable search—is similarly overbroad,
including a search of Cornershop within 100 words of other common terms, and likely to result
in a large volume of irrelevant results.

Instacart’s time period is overly broad as well, as it seeks documents through the present. The
end point for the search should be Instacart’s filing of the lawsuit, after which any Uber
knowledge of Cornershop’s alleged scraping of Instacart calls for privileged information—and


                 Century City • Los Angeles • Newport Beach • New York • San Francisco • Silicon Valley • Washington, DC
                             Beijing • Brussels • Hong Kong • London • Seoul • Shanghai • Singapore • Tokyo
         Case 3:21-mc-80007-SK Document 1-10 Filed 01/12/21 Page 3 of 3




the relevance or proportionality of Instacart’s other requested categories are even more
attenuated.

Instacart’s terms simply are not appropriately tailored to yield documents likely to be relevant
and proportionate to the needs of Instacart’s litigation against Cornershop. They also are not
crafted to seek documents solely in Uber’s custody that are not also in the control of the
Cornershop Defendants. These are merely examples of the overbreadth of Instacart’s terms,
and Uber may identify additional concerns. Uber remains willing to discuss more appropriate
search terms, including proposing revisions to Instacart’s proposed terms that are more likely to
lead to discovery of relevant documents proportionate to the needs of the case (if any).

With respect to Instacart’s request that Uber conduct a targeted search for documents
responsive to certain requests proffered by Instacart, Uber remains willing to discuss the proper
scope and objective of any such search in an effort to resolve the parties’ disputes regarding the
Subpoena.

We are available to meet and confer with Instacart regarding the search terms and next steps.

                                                 Regards,




                                                 Melody Drummond Hansen
                                                 Partner
                                                 of O’MELVENY & MYERS LLP




                                                                                                2
